January 30, 2007

 

Yellowcake Signs LOI to Joint Venture Majority Interest in Baggs Uranium
Property, Wyoming

 

Yellowcake Mining Inc. (OTCBB: YCKM) (“Yellowcake”), is pleased to announce that
it has entered into a binding letter of intent with Strathmore Minerals Corp.
(“Strathmore”) on The Baggs, Juniper Ridge Project (Red Creek Claims and
associated State of Wyoming Lease) uranium properties in Wyoming, USA.
Strathmore will option an 80% interest in the Baggs Properties to Yellowcake and
will provide Yellowcake with the data package relative to the Baggs Properties.
The property encompasses approximately 3,200 acres and over 2,000 historical
drill holes have identified a potential resource.

 

William Tafuri, director of Yellowcake, commented: “This agreement represents a
great opportunity for Yellowcake. Having the opportunity to develop this project
and to have a joint venture partner like Strathmore is very instrumental to our
success.”

 

Under the terms of the transaction, Yellowcake will:

 

 

1.

issue 9,000,000 shares to Strathmore upon closing;

 

2.

pay $100,000 USD upon closing, and $100,000 USD on the subsequent anniversary
dates for 4 years for a total obligation of $500,000 USD;

 

3.

spend $1.6 million USD per year for a period of 5 years for a total commitment
of $8 million USD. Yellowcake will earn 50% of the optioned interest upon
spending $4 million USD and earn the remaining 50% optioned interest upon
spending the additional $4 million USD; and

 

4.

pay a Royalty payment of 3% on the optioned portion on all future production.

 

Yellowcake will also finance the evaluation of the Strathmore Texas Database
(also known as the Conoco files) which contains information regarding uranium
prospects in Texas. Yellowcake will be obligated to fund any additional land
leases to be acquired. Subsequently, Strathmore and Yellowcake will be 50/50
partners in the development of the identified targets resulting from the
database.

 

Additionally, in order to fund its initial commitments of the transaction,
Yellowcake will arrange for a financing of $4 million USD at $1.00 per unit,
with each unit consisting of 1 share and ½ warrant at $1.50 for two years.

 

Strathmore’s President and COO, David Miller, P. Geol., will be joining the
Board of Yellowcake upon closing. Mr. Miller has over 25 years experience in the
exploration and acquisition of mineral and uranium properties. Mr. Miller is
also an elected member of the Wyoming Legislature, and has participated on
committees and assignments on the Wyoming Energy Commission and the Energy
Council.

 

Closing of the agreement is to take place within 90 days and is conditional on
the parties agreeing to the terms of a definitive joint venture agreement,
Yellowcake raising the $4 million USD and Yellowcake being satisfied as to the
good standing of the property. As part of a concurrent restructuring, Yellowcake
will cancel 56,000,000 affiliate shares held by a current director.

 

 


--------------------------------------------------------------------------------



 

 

 

The uranium mining industry has experienced a major recovery as the price of
uranium has increased over 900% in the past six years. Nuclear energy is a
potential replacement for coal, petroleum and other greenhouse gas producing
sources of energy The increased demand for worldwide energy and the resurgence
of nuclear power has contributed to the demand for uranium. This represents an
opportunity for the development of uranium properties. Wyoming is currently the
largest U.S. uranium producer. More than 40% of the known available uranium
reserves of the United States are located in Wyoming.

 

Strathmore Minerals Corp. is a Canadian based resource company specializing in
the strategic acquisition, exploration and development of uranium properties. It
is listed on the TSX Venture Exchange under the symbol “STM”.

 

Yellowcake (YCKM: OTC-BB) is an American based resource company dedicated to the
acquisition of potential uranium properties within the United States. Yellowcake
is focused on the United States due to its stable political climate and the fact
that it is the largest consumer of uranium ore for nuclear power generation. The
state of Wyoming is our current focal point, but other states, Texas in
particular, are of interest to Yellowcake for exploration and property
acquisition in the future. The data within the Conoco Files presents an
opportunity for Yellowcake to evaluate historical drilling information and
explore for properties with the potential to hold significant uranium reserves.

 

Contact:

Yellowcake Mining Inc.

Tel: (702)990-8489

 

LEGAL NOTICE REGARDING FORWARD LOOKING STATEMENTS

 

Statements in this news release that are not historical are forward looking
statements. Forward looking statements in this news release include thatwe will
option the Baggs properties in Wyoming from Strathmore; that David Miller will
join our board; that we will sign joint venture documents with Strathmore; that
we will be able to raise funds and fulfill other conditions precedent; that we
will acquire uranium properties in the United States; and that we have the
opportunity to explore for properties with uranium reserves . It is important to
note that the Company’s actual outcomes may differ materially from those
statements contained in this press release. Factors which may delay or prevent
these forward looking statements from being realized include misinterpretation
of data, that we may not be able to raise sufficient funds to complete the
payment obligations or to acquire additional properties; that weather, new
equipment may not perform as anticipated; logistical problems or hazards prevent
us from exploration or from fulfilling our joint venture obligations once
formed; that no uranium resource is available for exploitation on these
properties; that we may not be able to attract or retain key employees or
advisors in the current competitive environment; that results that have been
found in any particular holes are not necessarily indicative of larger areas of
our property; we may not be able to reach agreement with Strathmore on
definitive agreements; and that despite encouraging data there may be no
commercially exploitable mineralization on our properties. Readers should refer
to the risk disclosures outlined in the disclosure of junior exploration
reporting company reports filed from time to time with the Securities and
Exchange Commission.

 

 

 

 

 